*568The defendant’s contention that the trial court erred in closing the courtroom during the testimony of two undercover officers is unpreserved for appellate review (see, People v Hammond, 208 AD2d 559; People v Brown, 178 AD2d 647). In any event, the contention is without merit. Each officer testified at hearings pursuant to People v Hinton (31 NY2d 71, cert denied 410 US 911) that he would be returning to the area of the defendant’s arrest, that he had received threats, and that he had pending cases and had lost subjects in the same area. The officers sufficiently specified their fear in testifying in open court as required under People v Martinez (82 NY2d 436; see, People v Mitchell, 209 AD2d 444).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Balletta, J. P., Sullivan, Joy and Krausman, JJ., concur.